NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        MAR 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 LEGI PRIYODE,                                      No. 14-70974

               Petitioner,                          Agency No. A099-906-396

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Legi Priyode, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that the incidents of

harm Priyode experienced in Indonesia, even considered cumulatively, did not rise

to the level of persecution. See id. at 1059-60; see Halim v. Holder, 590 F.3d 971,

976 (9th Cir. 2009) (evidence, including incidents of mistreatment during youth,

did not compel a finding of past persecution). Substantial evidence also supports

the agency’s determination that, even under a disfavored group analysis, Priyode

failed to demonstrate sufficient individualized risk of harm to establish a well-

founded fear of future persecution. See Halim, 590 F.3d at 979. We reject

Priyode’s contentions that the BIA ignored evidence or applied an incorrect legal

standard. Thus, Priyode’s asylum claim fails.

      Because Priyode did not establish eligibility for asylum, he necessarily failed

to establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-70974